COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  IN RE: ROBERT J. GAUDET, JR.,                 §               No. 08-21-00054-CV

                       Relator.                 §         AN ORIGINAL PROCEEDING

                                                §                IN MANDAMUS

                                            §
                                          ORDER

       Relator has filed a motion for emergency relief. Having considered the motion, the

response, and the reply, the Court DENIES Relator's motion for emergency relief.

       IT IS SO ORDERED this 9th day of April, 2021.


                                                    PER CURIAM

Before Rodriguez, C.J., Palafox, J. and Marion, C.J. (Senior Judge)
Marion, C.J. (Senior Judge), sitting by assignment